Citation Nr: 1703211	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-03 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:          The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from June 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2014 submission and following certification of this appeal, the Veteran requested a personal hearing.  However, he did not indicate which type of hearing he was requesting.  The Board sought clarification of this hearing request in December 2016 and notified the Veteran that it will would use his previous election to determine his choice of hearing if he did not respond to the clarification request.  Unfortunately, the Veteran did not respond to this letter.

Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing.  See 38 C.F.R. § 20.700 (2016); see also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2016) (pertaining specifically to hearings before the Board).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing or Travel Board hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




